—Order, Supreme Court, Bronx County (Barry Salman, J.), entered April 15, 1993, which denied claimants’ application for leave to serve a late notice of claim, unanimously affirmed, without costs.
Claimants offer no excuse for failure to timely serve the *164respondent other than a failure to properly research ownership of the premises. Notice of claim was not served upon the respondent until one year and one month after the occurrence, at a time when the condition of the door which allegedly caused claimant’s injury could not be ascertained, resulting in actual prejudice to respondent. The vague and unsubstantiated allegation that the condition was reported to the building superintendent some days after the accident is insufficient to warrant granting the relief sought. (Lopez v New York City Hous. Auth., 193 AD2d 473.) Concur—Murphy, P. J., Carro, Wallach, Asch and Tom, JJ.